F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          AUG 13 1998

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk


 ROBERT RICHARDSON,

          Plaintiff-Appellant,

 v.
                                                         No. 98-1070
 BAKERY, CONFECTIONARY &                             (D.C. No. 97-S-2503)
 TOBACCO WORKERS LOCAL NO.                                (Colorado)
 26; SUSAN J. ECKERT, Union
 Attorney; WALTER C. BRAUER, III;
 WAYNE BREWER, Union President,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Robert Richardson filed a pro se complaint contending that

defendants and the district court violated his rights in a prior civil action in which

the court granted summary judgment for these same defendants. The nature of the

prior action and its procedural history are set out in the order of the district court

granting defendants’ motion to dismiss the present action for failure to state a

claim. Mr. Richardson appeals.

      We construe liberally the pleadings of pro se litigants. See Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). “We review de novo a district court’s

dismissal of a cause of action for failure to state a claim upon which relief can be

granted.” Chemical Weapons Working Group, Inc. (CWWG) v. United States

Dep’t of the Army, 111 F.3d 1485, 1490 (10th Cir. 1997).

      Mr. Richardson complains on appeal that the district court erred when it

denied his motion to amend. Contrary to Mr. Richardson’s assertion, the district

court considered the complaint as amended to include a claim under 28 U.S.C.

§ 1746 as Mr. Richardson requested. The district court then correctly determined

that section 1746 is not applicable to a civil case and dismissed the amended

complaint for failure to state a claim upon which relief can be granted.

      Mr. Richardson further contends defendants violated his rights under 42

U.S.C. § 1983 by committing perjury. Defendants are not subject to liability

under section 1983 because they are not state actors and have no authority to act


                                           -2-
under color of state law.

      After a thorough review of the record and Mr. Richardson’s contentions, we

AFFIRM for substantially the reasons stated by the district court in its order

dated February 2, 1998, granting the motion to dismiss.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.

                                      ENTERED FOR THE COURT


                                      Stephanie K. Seymour
                                      Chief Judge




                                        -3-